DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 6/27/2022 does not put the application in condition for allowance.
 Examiner withdraws all rejections under 35 USC 112 in prior office action due to the amendments.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the limitation of “open or close” appears it should be “open or closed” at the end of line 3.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Chen (US Pub No. 2003/0075213)
Regarding Claim 1, Lee et al. teaches a solar power station [Fig. 3, 5-6, page 3/5, second half of page], comprising: a first light-receiving element having a first working surface that is substantially lying flat [See 310, 300, 320, and 340, Fig. 6, middle of page 4/5, See bottom of page 1/5 and top of page 2/5, which provides explanation of symbols], a second light-receiving element having a second working surface substantially vertical to the first working surface [See 110 in figure 5, top of page 4/5], the first and the second working surfaces being configured so that sunlight irradiates onto the first working surface after passing through the second working surface [Fig. 5, top of page 4/5]; and a first driving mechanism for driving the second working surface to move relative to the first working surface according to movement of the sun [Fig. 3, see movement arrows], and the second light-receiving element being fixed on the first driving mechanism [Fig. 5, see wheels 252, bottom of page 1/5]; wherein the first light-receiving element comprises at least one solar energy utilizing device [340, fig. 5, See bottom of page 1/5 and top of page 2/5, which provides explanation of symbols] and a reflective optical element [Sides of 330, Fig. 5, See bottom of page 1/5 and top of page 2/5], the first working surface is formed by the reflective optical element [330, Fig. 5], and a light-receiving surface of the at least one solar energy utilizing device faces the reflective optical element [In Fig. 5, 340 is facing a portion of the structure of 330, meeting the limitation of the claim].
Lee et al. is silent on a first reflective Fresnel lens and a second reflective Fresnel lens,
wherein the first reflective Fresnel lens encircles the periphery of the solar energy utilizing device, the second reflective Fresnel lens is arranged face to face with the first reflective Fresnel lens, and  sunlight from the sky or the second working surface is reflected and converged to the second reflective Fresnel lens by the first reflective Fresnel lens, and then reflected and converged to the at least one solar energy utilizing device by the second reflective Fresnel lens.
Chen et al. teaches a first and second Fresnel lens directed towards a concentrator where the light is further directed to a heat transfer fluid [Fig. 5, 0037].
Since Lee et al. teaches the use of a lens 310 for directing light towards a light absorbing surface, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the first and second reflective Fresnel lens of Chen et al. in place of the lens of Lee et al. in order to provide a high efficiency concentration system [0013].
Regarding Claim 3, within the combination above, modified Lee et al. teaches wherein the second light-receiving element is in the shape of a plane or a curved surface [See rejection of claim 1]
Regarding Claim 4, within the combination above, modified Lee et al. teaches wherein the first driving mechanism comprises a wheeled machine which is moved around the first light-receiving element; and the second light-receiving element is fixed to the wheeled machine [Lee: Fig. 5, See bottom of page 1/5 and top of page 2/5].
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Chen (US Pub No. 2003/0075213) as applied above in addressing claim 1, in further view of Rodriguez (Desalination 212 (2007) 319–327)
Regarding Claim 10, Lee et al. is relied upon for the reasons given above, Lee et al. is silent on  further comprising a thermal utilizing device arranged on the back side of the at least one solar energy utilizing device or wrapping the at least one solar energy utilizing device, and thermally coupled to the solar energy utilizing device, the thermal utilizing device being selected from a group consisting of: a container for heating working medium, and a Stirling thermal generator.
Rodriguez et al. teaches a system comprising a solar receiver and a thermal utilizing device [condenser, Fig. 1, page 322] arranged on the back side of the solar energy utilizing device [solar collector, Fig. 1], and thermally coupled to the solar energy utilizing device [Fig. 1], the thermal utilizing device being selected from a group consisting of: a container for heating working medium [Condenser, Fig. 1, page 322].
Since Lee et al. teaches a solar receiver comprising a thermal utilizing device in the area of 700 [Fig. 5], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the solar power station of Lee et al. with the system of Deniz et al. as it is merely the selection of a heat distribution means for solar receivers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
 The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11, within the combination above, modified Lee et al. teaches wherein the container for heating working medium is coupled to an external node device in an open or close type through a pipe so as to form an open or close working cycle for working medium, and the node device is selected from a group consisting of: a turbine generator, a compressor, and a condensing tank [Rodriguez: turbine, Fig. 1, page 22]
Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein a working cycle for working medium is open type with the working medium therein being seawater, and the working cycle for working medium is further configured for seawater desalination [Rodriuez: Fig. 1, page 322]
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Chen (US Pub No. 2003/0075213) as applied above in addressing claim 1, in further view of Jasem (US Pub No. 2015/0179910)
Regarding Claim 13, within the combination above, modified Lee et al. is silent on further comprising a thermoelectric converter arranged on a thermal energy path between the at least one solar energy utilizing device and the thermal utilizing device and configured for generating electricity by using a temperature difference between the at least one solar energy utilizing device and the thermal energy utilizing device.
Jasem et al. teaches a thermoelectric converter [105, Fig. 2, 0048] arranged on a thermal energy path between the solar energy utilizing device and the thermal utilizing device and configured for generating electricity by using a temperature difference between the solar energy utilizing device and the thermal energy utilizing device [0048].
Since modified Lee et al. teaches a system comprising the use of a solar concentrator that directs light towards a thermal absorbing device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the thermoelectric converter of Jasem et al. in the system of modified Lee et al. as it merely the selection of a conventional engineering design for converting convert thermal energy into electrical energy in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Chen (US Pub No. 2003/0075213) as applied above in addressing claim 1, in further view of Palmer (US Pub No. 2008/0066737)
Regarding Claim 14, within the combination above, modified Lee et al. is silent on further comprising a gas lens arranged at the top of the solar power station, sunlight from the sky being irradiated onto the first working surface via the gas lens or onto the first and second working surfaces. 
Palmer et al. teaches the use of an inflatable lens [104, Fig. 1 and Fig. 4, 0030], on top of a solar power station [Fig. 1], where the lens is inflated with gas making it a gas lens [0011], used to provide improved solar collection efficiencies [0005-0006].
Since modified Lee et al. teaches a system that utilizes concentrated sunlight, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the lens of Palmer et al. on the system of modified Lee et al. in order to provide improved solar collection efficiencies [0005-0006].
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about the rejection of Lee et al. and Chen et al., Lee et al. teaches 310 as a condensing lens, and Chen et al. teaches the use of multiple Fresnel lens.
Chen et al. teaches a first and second Fresnel lens directed towards a concentrator where the light is further directed to a heat transfer fluid [Fig. 5, 0037]. Fresnel lens are often used a condensing lens.
Lee et al. teaches the use of a lens 310 for directing light towards a light absorbing surface, and Chen et al. teaches the use of two Fresnel lens to direct light; therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the first and second reflective Fresnel lens of Chen et al. in place of the lens of Lee et al. in order to provide a high efficiency concentration system [0013].
Figure 3 of the instant application, and the arguments directed to figure 3 of the instant application is relevant; however, the prior art meets the limitations of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726